Case: 3:20-cv-00093-GHD-JMV Doc #: 21 Filed: 03/26/21 1 of 1 PagelD #: 108

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
RUSSELL K. HUNT PLAINTIFF
Vv. CIVIL ACTION NO. 3:20-cv-00093-GHD-JMV
CITY OF OLIVE BRANCH DEFENDANT

 

ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

 

Pursuant to an opinion entered this date, it is hereby ORDERED that:

(1) the Defendant’s Motion to Dismiss [10] is GRANTED;

(2) the Plaintiff's claims are DISMISSED WITHOUT PREJUDICE for lack of subject
matter jurisdiction pursuant to Rules 12(b)(1) and 12(h)(3) of the Federal Rules of Civil

Procedure; and

(3) this case is CLOSED.

SO ORDERED, this, oe day of March, ae Qe

SENIOR U.S. DISTRICT JUDGE

 
